         Case 4:19-cv-00229-RSB-CLR Document 9 Filed 10/31/19 Page 1 of 2
                                                                             "3. bisTRict c6Urt
                                                                           t outhern District of GA           -
                                                                                 Filed In Office
                                                                                                      M   .
CV 419-229                                                                       U>      {.           202±^
                                                                                         y<
DeAndrea Savage                                                                  ^puty Clerk


I returned to work in late April or early May of 2018 after being out on medical leave due to medical
issues with my bout of breast cancer. Before I went through this experience and had to be on medical
leave Barry Griffin was already exhibiting his harassing nature. However, when I returned to work his
harassing behavior and demeanor had increased exponentially more. While standing in the hiring hall
Barry Griffin would come stand next to or behind me saying that I want one of them(my mother and i)
to talk so I can put you out(which would cause inability to work 24 hours from doing so). When I walk
into a room he'd say she won't talk to me cause her mother and 1 don't get along. He had been
 harassing my sister and had her put out to miss work for 24 hours, which i went to complain about
immediately. There had been many complaints about it directly to the unions President Timothy Mackey
and Vice Paul Moseiy about Barry Griffin harassments. i made several of the complaints myself to both
 personally since I've been back to work at this point. In September 2018 Barry Griffin stated that if he
 can't get the mom he's going after the kids and the grandkids. Barry Griffin made this reference in
 regards to my family immediately after he saw my son standing in a particular area. I informed President
 Timothy Mackey and Vice President Paul Moseley of the latest incident of harassment 1 experienced
 from Barry Griffin. President Mackey and Vice President Moseley both encouraged me to ignore Barry
 Griffin. A grievance was brought against my son and I shortly after my complaints about Barry Griffin to
the union President and Vice President. The grievance came against my son and I after the encouraging
demand of it from Barry Griffin which is aiding discrimination. From the day of the grievance issued
letter to the day of grievance no one was appointed to represent me, no one was appointed in the
grievance meeting to be my representative. Afterwards, I was personally told from our union official
that since President Mackey and Vice President Moseley wrote the grievance charges against my son
and I that they could not be present for this meeting and that I was supposed to be represented during
and for the grievance by anyone else. However, President Mackey was in the meeting, he asked me
about my cancer, and he and Vice President Moseley was fully involved in the decision making of my son
and i suspension that they were not supposed to be involve in. There have been cases before and after
 my grievance that was giving representation. Union representation would have allowed me to defend
the filed grievance against myself and son, I would have had the opportunity to go through all of the
alleged grievance which never happened because the discussions in grievance was focused on me being
sick and no day in particular of a specific incident. President Mackey and Vice President Moseley both
was informed of Barry Griffin harassment which actions was not taken for each instance nor harassment
since being told was prevented. President Mackey, Vice President Moseley, and Barry Griffin have a
work relationship as well as at that point more of a quid quo pro dealing/friendship. Under the
leadership of President Mackey and Vice President an Investigation was held about their lack of
 institutional control of our union the District had to come investigate after my suspension began.
 Several women including myself spoke to the District officials about how Barry Griffin been harassing us.
 As a result of this investigation, Barry Griffin was given a 30 day suspension from work,6 months
 suspension from any official duties of the union, and limited contact with woman he harassed. The
 District also took over cases that had grievances similar to mine for them not to have the same
 suspension outcome because lack of our union representation for their cases as well to prevent them
 from having the same outcome that my case had.
Case 4:19-cv-00229-RSB-CLR Document 9 Filed 10/31/19 Page 2 of 2
